Citation Nr: 1624757	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  11-23 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left ankle disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Missouri, Associate Counsel







INTRODUCTION

The Veteran served on active duty from December 1987 to August 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from    a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the claims.  Any further development or adjudication of these matters should take into account both the paper and electronic files.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary prior to appellate review.

The Veteran underwent a VA examination in May 2009 in connection for his claim for service connection.  The examiner opined that the Veteran's left ankle disability was less likely as not caused by or a result of military service because there was no medical evidence to suggest that his 18 months of military service, without significant trauma, would have caused any damage resulting in his current mild arthritis of the ankle.  However, the examiner did not address the in-service note of inversion sprain in December 1987 or the treatment in 1988 for continued complaints, including a diagnosis of ligamentous sprain left ankle in July 1988.  Accordingly, the Board finds that an additional opinion is necessary.  

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611(1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the name and address     of any provider who has treated him for his left ankle disability during the course of the claim.  After securing the necessary releases, any relevant records identified should be requested.  If any requested records are unavailable, the claims file should be annotated to reflect such and the Veteran and his representative should be notified of such.

2.  Associate all VA treatment records not currently in the claims file with the paper or electronic claims file,  to include from Orlando VA Medical Center.  If any records are unavailable, the claims file should be annotated to reflect such and the Veteran and his representative should be notified of such.

3.  After the above has been completed and the records associated with the file to the extent possible, provide the claims file to a VA physician or podiatrist to obtain an opinion on the Veteran's left ankle claim.  If a new examination is deemed necessary, one should be scheduled.  

Following review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current left ankle disability arose during service or is otherwise etiologically related to his period of service.  In rendering the opinion, the examiner should discuss the mention in service treatment records of left ankle sprain occurring in December 1987, with continued complaints of pain in the left ankle in 1988 and the diagnosis of ligamentous sprain in July 1988.  The rationale for any opinion expressed should be set forth.

4.  After the development requested above has been completed to the extent possible, the AOJ should again review the record.  If the benefit sought on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


